DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/20 and 7/27/2031 not 29 have been considered by the examiner and made of record in the application file.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed.
As to claims 1 and 9, Kim et al (US 20200059835) teaches method for performing cell reselection procedure by terminal, and apparatus supporting same.  Kim et al (US 20190246323) teaches method and apparatus for performing handover.  Zingler et al (US 20180279187) teaches improving overall network performance and/or overall quality of service of a mobile communication network by assigning a physical cell identifier information to a plurality of radio cells.  Lee et al (US 20180160346) teaches method for changing coverage enhanced mode with multiple threshold values for cell reselection in wireless communication system and an apparatus therefor.  Li et al (US 20170188281) teaches method and apparatus for controlling active set updating.  Xu et al (US 20150358890) teaches device and method in radio communication system.  Nagaraja et al (US 20150304862) teaches self-configuration of a physical cell identity (pci) at a cell.  Foster et al (US 20140355484) teaches Self-Organising Network.  Pei (US 20140057664) teaches measurement compensation method, apparatus, server, 
Dependent claims 2-8, 10-16 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	April 1, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642